Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US2017/013436, filed on 01/13/2017.
Claims 1, 3, 7, 14-15, 17, 19-20, 23, 35 and 51-52 are currently pending in the instant patent application. 
In response to a previous Office action, a Final Rejection Office action (mailed on 12/09/2020), and an Advisory action (mailed on 03/19/2021), Applicants filed a response and an amendment on 03/09/2021, amending claim 1 and canceling claims 10, 49 and 50 is acknowledged. 
Claims 15, 17, 19-20, 23, and 35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered. 
Claims 1, 3, 7, 14, and 51-52 are present for examination.


Maintained-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1, 3, 7, and 14 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Durmaz et al. (Intracellular and extracellular expression of Bacillus thuringiensis crystal protein Cry5B in Lactococcus lactis for use as an anthelminthic. Appl and Environ Microbiol 82(4): 1286-1294, 2015, see IDS) is maintained. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
comprising a deletion or inactivation of one or more genes encoding a sporulation protein that prevents sporulation, wherein the nematicidal protein is a cytoplasmic crystal (Cry) protein selected from the group consisting of Cry5B, Cry5C, Cry5D, Cry6A, Cryl3A, Cry 14A, Cry2l A, Cry 21B, and Cry 55B, and wherein the nematicidal protein is trapped in the cytosol of the bacterium.
Regarding claims 1, 3, 7 and 14, Durmaz et al. teach a food-grade lysogenic strain Lactococcus lactis KP1, which is a Gram-positive, non-sporulating bacterium (evidential reference, Zhu et al. FEMS Microbiology Letters, 362, pg 1-6, 2015, Epub 07082015), genetically engineered to express a nematicidal protein Cry5B (full length) and truncated nematicidal protein tCry5B, a Cry crystal protein, derived from B. thuringiensis (Bt), in the cytosol of the L. lactis bacterium, which released nematicidal protein Cry5B and tCry5B in the cell supernatant. Durmaz et al. teach cloning of Cry5B by leaky Lactococcus system was accomplished using vector pTRK1061, i.e. the Cry5B protein was secreted in the culture supernatant, which is lethal to nematodes (pg. 1288, Col 1, para 2, p289, Col 2, para 4). Durmaz et al. also teach cloning Cry5B gene in the replicating plasmid pTRK593::cry5B under the control of a constitutive promoter P6, which is a nonsporulating promoter, which was first obtained in E. coli and then transformed into Lactococcus lactis. Durmaz et al. also teach Cry5B expression using nisin induction system, whereby Cry5B is cloned into nisin expression plasmid pMSP3535H3, which is transformed into L. lactis, and addition of the antimicrobial nisin to the L. lactis cultures containing pMSP3535H3-based plasmids did not kill the cells (see, Fig. 1-2). Durmaz et al. further teach that cell free lysates of Lactococcus lactis expressing Cry5B were effective against the In addition, Durmaz et al. concludes from their experimental results that either live or dead L. lactis cells could function as a safe delivery vehicle for Cry5B, which would eventually be released directly into the intestine environment of  the helminth population (see, pg. 1287, Col 1, para 1).  Furthermore, Durmaz et al. teach in Fig. 5B that Cry5B expressing in lysogenic strain L. lactis KP1 sample comprises 40% dead cells and 60% live cells, and thus, treating animals with Cry5B expressing lysogenic strain L. lactis KP1 sample definitely comprises 40% dead cells. Durmaz et al. further teach that L. lactis could be incorporated into food matrix, fermented milk product, or could be freeze-dried (contemplating powder) and encapsulated (in a capsule) as a pharmaceutical composition (see, Title, abstract, Table 1, pg 1286, 1287, Col 1, para 1-2, 1288, 1293, Fig. 1-2). 
While claim 1 recites product, “Lactococcus lactis having deletion or inactivation of sporulating protein that prevents sporulation” in product by process form, patentability of a product by process claim is determined by the characteristics, of the product only, i.e. nonsporulating Lactococcus lactis. As there is no evidence that the nonsporulating Lactococcus lactis product as recited in claim 1 would be any different from the nonsporulating Lactococcus lactis recited by the Durmaz et al. see, MPEP 2113:
2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Therefore, Durmaz et al. anticipate claims 1, 3, 7, and 14 of the instant application as written.
Arguments:
Applicants state that the Office Action stated that Durmaz teaches a Gram-positive non-sporulating bacterium (Lactococcus lactis) genetically engineered to express a nematicidal protein (Cry5B) in the cytosol of the bacterium. However, Durmaz fails to teach the claimed orally-available pharmaceutical composition comprising a killed, non-sporulating, bacterium that expresses a nematicidal protein wherein the bacterium has a genetic mutation comprising a deletion or inactivation of one or more genes encoding a sporulation protein that prevents sporulation, wherein the nematicidal protein is a cytoplasmic crystal (Cry) protein selected from the group consisting of Cry5B, Cry5C, Cry5D, Cry6A, Cry13A, Cry14A, Cry21A, Cry 21B, and Cry 55B, and wherein the nematicidal protein is trapped in the cytosol of the bacterium. Thus, the claims are not anticipated by Durmaz and it is respectfully requested that this rejection be withdrawn.
Response:
This is not found persuasive because Lactococcus lactis is a non-sporulating gram positive bacteria of Durmaz et al., which is already a genetically modified (mutant) having defect in sporulation, i.e. L. lactis is a non-sporulating gram positive bacteria having defects or mutation in sporulating gene, and claims 1, 3, 7, and 14 do not require any specific genes of sporulation to 
2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Durmaz et al. indeed teach a food-grade lysogenic strain Lactococcus lactis KP1, which is a Gram-positive, non-sporulating bacterium (evidential reference, Zhu et al. FEMS Microbiology Letters, 362, pg 1-6, 2015, Epub 07082015), genetically engineered to express a nematicidal protein Cry5B (full length) and truncated nematicidal protein tCry5B, a Cry crystal protein, derived from B. thuringiensis (Bt), in the cytosol of the L. lactis bacterium, which released nematicidal protein Cry5B and tCry5B in the cell supernatant. Durmaz et al. teach cloning of Cry5B by leaky Lactococcus system was accomplished using vector pTRK1061, i.e. the Cry5B protein was secreted in the culture supernatant, which is lethal to nematodes (pg. 1288, Col 1, para 2, p289, Col 2, para 4). Durmaz et al. also teach cloning Cry5B gene in the replicating plasmid pTRK593::cry5B under the control of a constitutive promoter P6, which is a nonsporulating promoter, which was first obtained in E. coli and then transformed into Lactococcus lactis. Durmaz et al. also teach Cry5B expression using nisin induction system, whereby In addition, Durmaz et al. concludes from their experimental results that either live or dead L. lactis cells could function as a safe delivery vehicle for Cry5B, which would eventually be released directly into the intestine environment of  the helminth population (see, pg. 1287, Col 1, para 1).  Furthermore, Durmaz et al. teach in Fig. 5B that Cry5B expressing in lysogenic strain L. lactis KP1 sample comprises 40% dead cells and 60% live cells, and thus, treating animals with Cry5B expressing lysogenic strain L. lactis KP1 sample definitely comprises 40% dead cells. Durmaz et al. further teach that L. lactis could be incorporated into food matrix, fermented milk product, or could be freeze-dried (contemplating powder) and encapsulated (in a capsule) as a pharmaceutical composition (see, Title, abstract, Table 1, pg 1286, 1287, Col 1, para 1-2, 1288, 1293, Fig. 1-2). 
Therefore, the rejection is maintained.

New-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable

(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1, 3, 7, 14 and 51-52 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Lereclus et al. (Overproduction of encapsulated insecticidal crystal proteins in a Bacillus thuringiensis Spo0A mutant. Nature Biotechnology 13: 67-71, 1995, see, IDS) in view of Durmaz et al. (Intracellular and extracellular expression of Bacillus thuringiensis crystal protein Cry5B in Lactococcus lactis for use as an anthelminthic. Appl and Environ Microbiol 82(4): 1286-1294, 2015, Epub 12/18/2015, see IDS) as applied to claims 1-3, 7, and 14 above.
Claims 1 and 51-52 are drawn to under Broadest Reasonable Interpretation (BRI) as an orally-available pharmaceutical composition comprising a killed, non-sporulating, any bacterium (for claim 1) or Bacillus thuringiensis (for claims 51 and 52) that expresses a nematicidal protein, wherein the bacterium has a genetic mutation comprising a deletion or inactivation of one or more genes encoding a sporulation protein that prevents sporulation, wherein the nematicidal protein is a cytoplasmic crystal (Cry) protein selected from the group consisting of Cry5B, Cry5C, Cry5D, Cry6A, Cryl3A, Cry 14A, Cry2l A, Cry 21B, and Cry 55B, and wherein the nematicidal 
Lereclus et al. teach overproduction of encapsulated insecticidal crystal proteins cryIIIA in a Bacillus thuringiensis (Bt), a gram positive bacteria, having disruption mutation in sporulating gene Spo0A, wherein the  insecticidal crystal proteins cryIIIA was cloned in a vector to insert cryIIIA  gene in Bt genome of Spo0A gene resulting in the inactivation of endogenous Spo0A by homologous recombination, wherein the promoter is crystal protein CryIIIA, a non-sporulating promoter, and expression of said insecticidal crystal protein cryIIIA, which is active against coleopteran larvae, and suggests that said cryIIIA protein could be used to generate novel formulations of stabilized and environmentally safe Bt-based bio- pesticides product (see, Title, abstract, pg68, Col 2, para 2-3, Table 1, Fig. 2-4). Lereclus et al. do not teach using killed or dead Bacillus thuringiensis (Bt) cell in the composition or formulation (for claim 1), using crystal protein Cry5B instead of CryIIIA (for claim 1) and formulation comprising Cry5B is in a capsule in a dry powdered form (for claim 1).
However, Durmaz et al. teach a food-grade lysogenic strain Lactococcus lactis KP1, which is a Gram-positive, non-sporulating bacterium (evidential reference, Zhu et al. FEMS Microbiology Letters, 362, pg 1-6, 2015, Epub 07082015), genetically engineered to express a nematicidal protein Cry5B (full length) and truncated nematicidal protein tCry5B, a Cry crystal protein, derived from B. thuringiensis (Bt), in the cytosol of the L. lactis bacterium, which released nematicidal protein Cry5B and tCry5B in the cell supernatant. Durmaz et al. teach cloning of Cry5B by leaky Lactococcus system was accomplished using vector pTRK1061, i.e. the Cry5B protein was secreted in the culture supernatant, which is lethal to nematodes (pg. 1288, Col 1, para 2, p289, Col 2, para 4). Durmaz et al. also teach cloning Cry5B gene in the replicating plasmid pTRK593::cry5B under the control of a constitutive promoter P6, which is a Lactococcus lactis. Durmaz et al. also teach Cry5B expression using nisin induction system, whereby Cry5B is cloned into nisin expression plasmid pMSP3535H3, which is transformed into L. lactis, and addition of the antimicrobial nisin to the L. lactis cultures containing pMSP3535H3-based plasmids did not kill the cells (see, Fig. 1-2). Durmaz et al. further teach that cell free lysates of Lactococcus lactis expressing Cry5B were effective against the round worm C. elegans (Fig. 7C). In addition, Durmaz et al. teach that Cry5B has been shown significantly reduce the parasite burdens of mice infected with natural intestinal parasite Heligmosomoides polygyrus bakeri; hamsters infected with the zoonotic hookworm parasite Ancylostoma ceylanicum; and pigs infected with Ascaris (Fig. 7). Durmaz et al. further teach that killed or dead L. lactis could be administered as an abiotic in the GI tract of an animal mammalian subject (see, pg. 128, Col 1, para 1). In addition, Durmaz et al. concludes from their experimental results that either live or dead L. lactis cells could function as a safe delivery vehicle for Cry5B, which would eventually be released directly into the intestine environment of  the helminth population (see, pg. 1287, Col 1, para 1).  Furthermore, Durmaz et al. teach in Fig. 5B that Cry5B expressing in lysogenic strain L. lactis KP1 sample comprises 40% dead cells and 60% live cells, and thus, treating animals with Cry5B expressing lysogenic strain L. lactis KP1 sample definitely comprises 40% dead cells. Durmaz et al. further teach that L. lactis could be incorporated into food matrix, fermented milk product, or could be freeze-dried (contemplating powder) and encapsulated (in a capsule) as a pharmaceutical composition (see, Title, abstract, Table 1, pg 1286, 1287, Col 1, para 1-2, 1288, 1293, Fig. 1-2). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lereclus et al. and Durmaz et al. to use toxic  crystal protein Cry5B instead of CryIIIA as taught by Durmaz et al. using killed or dead Cry5B expressing host cell for treating parasitic disease, and using Lactococcus  lactis expressing Cry5B could be incorporated into food matrix, fermented milk product, or could be freeze-dried (contemplating powder) and encapsulated (in a capsule) as a pharmaceutical composition as taught by Durmaz et al. and modify Lereclus et al. to modify Bacillus thuringiensis (Bt) host cell, a gram positive bacteria, having disruption mutation in sporulating gene Spo0A inactivate sporulation gene of spo0A gene in Bacillus thuringiensis as taught by Lereclus et al. and expressing Cry5B toxin protein in said Bacillus thuringiensis (Bt) host cell following the teachings of Lereclus et al. and to produce increased amount of nematicidal crystal  protein cry5B to use against nematode infection of mammalian subject including human as a therapeutic means  to arrive the claimed invention.  
One of ordinary skilled in the would have been motivated to inactivate spo0A sporulation gene in a food grade microorganism Lactococcus lactis for over-producing nematicidal crystal protein Cry5B,  which is therapeutically, commercially, industrially and financially beneficial.
One of ordinarily skilled artisan would have had a reasonable expectation of success because Durmaz et al. and Lereclus et al. could successfully produce nematicidal or insecticidal protein Cry5B or CryIIIA in a recombinant L. lactis or Bacillus thuringiensis (Bt) host cell. 
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Maintained-Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The previous rejection of Claims 1, 3, 7, 14 and 51-52 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-2 of US patent 8809268 B2 (see, PTO-892) is maintained. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3, 7, 14 and 51-52 of the instant application disclose an orally-available pharmaceutical composition comprising a killed non-sporulating bacterium that expresses a nematicidal protein and wherein the bacterium has a genetic mutation that prevents sporulation such that the nematicidal protein is trapped in the cytosol of the bacterium, wherein a nematicidal gene encoding the nematicidal protein is under control of a non-sporulation-specific promoter, wherein the bacterium is a Gram-positive bacterium, wherein the genetic mutation that prevents sporulation  is the deletion or inactivation of one or more genes encoding a sporulation protein, wherein the composition is encapsulated by a pharmaceutical grade capsule in a dry powdered form, wherein the nematicidal protein is a cytoplasmic crystal (Cry) protein, wherein the Cry protein is selected from the group consisting of Cry5B, Cry5C, Cry5D, Cry6A, Cryl3A, Cryl4A, Cry21A, Cry 21B, and Cry 55B, wherein the bacterium is a species of Bacillus, wherein the bacterium is Bacillus thuringiensis (Bt).
The claims 1-2 of the US patent 8809268 disclose a pharmaceutical composition comprising at least one crystal protein selected from the group consisting of Cry5B, Cry21A, Cry14A, Cry13A and Cry6A to inhibit a parasitic worm or helminth infection in a mammal, wherein the at least one crystal protein is isolated from Bacillus thuringiensis, and  a method for treating a parasitic worm or helminth infection in a subject, comprising administering to the subject an effective amounts of at least one crystal protein selected from the group consisting of Cry5B, Cry21A, Cry14A, Cry13A and Cry6A, wherein the at least one crystal protein is isolated from Bacillus thuringiensis.

 The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a pharmaceutical composition comprising at least one crystal protein selected from the group consisting of Cry5B, Cry21A, Cry14A, Cry13A and Cry6A to inhibit a parasitic worm or helminth infection in a mammal, wherein the at least one crystal protein is isolated from Bacillus thuringiensis, and  a method for treating a parasitic worm or helminth infection in a subject, comprising administering to the subject an effective amounts of at least one crystal protein selected from the group consisting of Cry5B, Cry21A, Cry14A, Cry13A and Cry6A, wherein the at least one crystal protein is isolated from Bacillus thuringiensis, and method of use thereof, as claimed in the instant claims. The portion of the 
Arguments/Response:
Since, there is no arguments against Double patenting rejection by the applicants, and no TD has been filed, thus, the rejection is maintained. 

Double Patenting Rejection (Provisional) 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 7, 14 and 51-52 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 6, 9, 11 and 12 of the copending Application No. 16/607,677 (US 2020/0188452).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The claims are drawn to a an orally-available pharmaceutical composition comprising a killed non-sporulating gram positive bacterium that is genetically engineered to express a nematicidal protein including Cry5B and wherein the bacterium has a genetic mutation 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 1, 3, 7, 14 and 51-52 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656